DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 02/24/2021. Claims 1-15 are pending in the current office action. Claim 1 has been amended by the applicant.
Specification
The substitute specification filed 07/25/2018 is acknowledged and has been approved for entry by the examiner. 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0001753 A1 – of record), in view of at least one of Saeki (JP 2007-223493A – of record), or Nakata.
Regarding claim 1, Hayashi teaches a pneumatic tire 10 whose tread portion 16 is configured to have a plurality of circumferentially extending main grooves 11, 12, 13; and a sipe 33 which extends in a tire width direction in a rib shaped land portion 23 which is delimited by the plurality of main grooves; see examiner provided reproduction of Figure 3 below (with added annotations to facilitate discussion of the prior art).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The vehicle has a specified/preferred mounting, where IN indicates an inner side of a tire fitted on a vehicle, see [0020]. FIG. 3 above depicts a tire having a preferred forward direction of rotation as upwards, since the tread pattern is configured to be mounted having the left side of the tread pattern (IN) face the vehicle. Thus, the sipe 33 has a leading and trailing edge; where chamfered portion 23C is positioned on the leading edge (with respect to the forward direction of rotation) and chamfered portion 23B is positioned on the trailing edge of the sipe (with respect to the forward direction of  circumferentially opposite to each chamfered area, see a plan view of the tread portion depicted in FIG. 4 below. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This corresponds to the claimed (sipe comprising a leading side edge and a trailing side edge, a chamfered portion shorter than a sipe length of the sipe being formed in each of the leading side edge and the trailing side edge, a non-chamfered region comprising no other chamfered portion being present in a part facing each chamfered portion of the sipe).
Hayashi does not explicitly disclose the physical characteristics of the sipe and chamfered portions such as cross-sectional area, depth and width. Thus, one would look to related art for exemplary configurations thereof.
Saeki discloses a related pneumatic tire having a tread pattern including the use of sipes 40 having chamfered portions 43, 47, see Figure 4 below. The chamfered portions 43, 47 have a shallower depth than the maximum depth of the sipes 40, and the sipe has a constant width from the radially innermost portion of the chamfered portions to the radially inner sipe bottom.  

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Saeki further discloses at least one of the chamfered portions when viewed as a cross-section perpendicular to a longitudinal direction of the sipe comprises a profile line that projects outwards in the tire radial direction beyond a chamfer reference line connecting both ends of the chamfered portion. Namely, the convex shaped chamfer surface is a non-linear inclined chamfer surface which projects outwards in a radial direction from a straight inclined chamfer surface, see Figure 9 below:
[AltContent: arrow][AltContent: textbox (Convex shaped inclined surface (profile line))][AltContent: arrow][AltContent: textbox (Chamfer reference line)]
    PNG
    media_image4.png
    542
    510
    media_image4.png
    Greyscale


As to the chamfered portion is composed of a single arc: Saeki discloses that when the shape of the chamfer is a convex arc portion 48 formed of an arc with a large curvature radius, then the inclination angle with respect to the radial direction at the radially outer ends of the inclined surfaces 43 and 47 becomes larger, and the reaction force is larger than when the longitudinal sectional shape of the inclined surfaces 43 and 47 are a straight line. Therefore, the acting direction of “force” J can be made closer to the radial direction, and the performance on ice can be further improved, 
Moreover, a cross-sectional area “a” of a chamfered region surrounded by the profile line, the sipe, and a tread contact surface of the tread portion corresponds to the amount of material removed to create the nonlinear chamfer, see the region encompassing the vertical lines above; and the cross-sectional area “b” of a reference region surrounded by the chamfer reference line, the sipe, and the tread contact surface corresponds to the amount of material removed to create the linear chamfer, see the region encompassing the horizontal lines above. Thus, Saeki depicts a cross-sectional area ”a” that is smaller than a cross-sectional area “b”. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sipe having chamfered portions of Hayashi to have a maximum depth of the chamfered portion be more shallow than the maximum sipe depth, the sipe width be constant in a range from an end positioned inward of the chamfered portion in a tire radial direction to a groove bottom of the sipe, have the chamfered portion be formed of a single arc, and have a cross-sectional area of a chamfered region be smaller than a cross-sectional area of a reference region as disclosed by Saeki to provide the tread pattern with 
In the alternative:
Nakata discloses a tread pattern having a chamfered narrow groove 7a, 7b – (corresponds to a sipe since the narrow groove having a width of 1.2 mm is within the applicants defined “sipe is a narrow groove having a groove width of 1.5 mm or less, see PGPUB – [0036]”), where the chamfered portion 12 is configured to be formed as a single arc;

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    347
    296
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    371
    364
    media_image7.png
    Greyscale

And when viewed as a cross-section perpendicular to a longitudinal direction of the narrow groove/sipe comprising a profile line 12, that projects outwards in the tire radial direction beyond a chamfer reference line m, connecting both ends P, Q, of the chamfered portion, and a cross-sectional area a – (see reproduction of applicants FIG. 5C to facilitate area a discussion) of a chamfered region surrounded by the profile line m, the sipe 13, and a tread contact surface of the tread portion being smaller than a cross-sectional area b – (see reproduction of applicants FIG. 5D to facilitate area b discussion) of a reference region surrounded by the chamfer 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sipe having chamfered portions of Hayashi to have the chamfered portion be formed of a single arc, and have the claimed cross-sectional area sizing as taught by Nakata to provide the tread pattern with improved on snow performance by changing the shape of the chamfered portion of a narrow groove/sipe as disclosed by Nakata.
Regarding claims 2-3, Hayashi, and Saeki or Nakata discloses all the limitations of claim 1 as discussed above.
While the combination of Hayashi and Saeki discloses the chamfered region may be considered in terms of width or volume, see Hayashi [0052]-[0053]; it does not explicitly disclose a particular cross-sectional area nor volume range. 
However, as previously discussed the combination of Hayashi and Saeki discloses a chamfered sipe whose convex shape provides a cross-sectional area ”a” that is smaller than a cross-sectional area “b”. That is, the cross-sectional area “a” is reduced as a result of the increased tread material 
It is considered the same increased tread material (protruding portion) that creates the convex chamfer, likewise reduces the available volume “Va” of the chamfered region with regards to the available volume “Vb” of the reference region. 
Saeki discloses as the inclination angle with respect to the radial direction at the radially outer ends of the inclined surfaces 43 and 47 becomes larger (the protruding portion), the reaction force is larger than when the longitudinal sectional shape of the inclined surfaces 43 and 47 is a straight line, which improves the performance on ice, see [0033]. 
Therefore, the convex shaped chamfer is a result effective variable; where specifically, Saeki discloses the on ice performance is improved depending on the shape of chamfer. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-sectional area and volume of the chamfered region of the combination of 
Regarding claim 4, Hayashi and Saeki or Nakata discloses all the limitations of claim 1 as discussed above.
While the combination of Hayashi and Saeki discloses a convex shaped chamfer; it does not disclose a dimension of the thickness/radius of curvature of the convex chamfer. However, as previously discussed, the convex shaped chamfer is a result effective variable. 

    PNG
    media_image8.png
    464
    565
    media_image8.png
    Greyscale

And as depicted above in the reproduction of Figure 9 above, an offset distance between the profile line (radius of curvature) of the chamfer (distance A) and the chamfer reference line (distance B) with respect to a width direction end of the sipe on a tire surface drawn on a straight line has a measurable distance; where Saeki discloses the on ice performance is improved depending on the shape of chamfer. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the offset distance of the chamfered region of the combination of Hayashi and Saeki to be within the claimed ranges to yield the predictable and expected result of improving on ice performance by changing the shape of the chamfer to a convex shape.
Regarding claims 6-9, Hayashi and Saeki or Nakata discloses all the limitations of claim 1 as discussed above.
As previously discussed, Hayashi discloses at least one side of the chamfered portions 23C is opened to the main groove 13, see FIG. 4 below

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image8.png
    464
    565
    media_image8.png
    Greyscale

And Saeki discloses a chamfered sipe having an offset distance A, see Figure 9 above. It being noted the chamfered portion 23C as it extends axially across the rib narrows from the main groove end of the sipe towards the rib center. It naturally follows the offset distance A/cross-sectional area “a” at the closed end of 23C which is towards the rib center is smaller than the offset distance A/cross-sectional area “a” at the wide end of 23C, since the amount of chamfering becomes gradually less as the chamfered portion extends toward the rib center. 
Moreover, as previously discussed, the convex shaped chamfer is a result effective variable whose specified shape offers a predictable advantage of improved on ice performance. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chamfered region of the combination of Hayashi and Saeki be configured in the claimed manner as the prior art discloses all the structure thereof and doing so would provide the predictable advantage of improving on ice performance by changing the shape of the chamfer to a convex shape.
Regarding claims 10-13, Hayashi and Saeki or Nakata discloses all the limitations of claim 1 as discussed above.
Hayashi discloses the pneumatic tire 10 is configured to have OUT indicate an outer side of a tire fitted on a vehicle, while IN indicates an inner side of a tire fitted on a vehicle, see [0020] – (corresponds to a designated mounting direction with respect to a vehicle) and the tread pattern with respect to the center line CL of the tire has differently shaped grooves, see FIG. 3 – (corresponds to being asymmetric with respect to two sides of a tire center line). 
And as previously discussed in the rejection of claims 6-9: Hayashi discloses at least one side of the chamfered portions 23C is opened to the main groove 13, and the chamfered portion 23C as it extends axially across the rib narrows from the main groove end of the sipe towards the rib center above. Furthermore, as previously discussed in the rejection of claims 4, 6-
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chamfered region of the combination of Hayashi and Saeki be configured in the claimed manner as the prior art discloses all the structure thereof and doing so would provide the predictable advantage of improving on ice performance by changing the shape of the chamfer to a convex shape.
Moreover, one of ordinary skill would do so as Hayashi discloses
 Regarding claims 14-15, Hayashi and Saeki or Nakata discloses all the limitations of claim 1 as discussed above.
Hayashi discloses the pneumatic tire 10 is configured to have OUT indicate an outer side of a tire fitted on a vehicle, while IN indicates an inner side of a tire fitted on a vehicle, see [0020] – (corresponds to a designated mounting direction with respect to a vehicle), the tread pattern with respect to the center line CL of the tire has differently shaped grooves, see FIG. 3 – (corresponds to being asymmetric with respect to two sides of a tire center line); and the amount (i.e., the volume) of chamfering on the angle portions 23B (located on the vehicle outer side) is less than the amount (i.e., the 
And as previously discussed in the rejection of claim 4: the combination of Hayashi and Saeki discloses the convex chamfered region is a result effective variable in consideration of a volume of the chamfered region. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the chamfered region of the combination of Hayashi and Saeki be configured in the claimed manner as the prior art discloses all the structure thereof and doing so would provide the predictable advantage of improving on ice performance by changing the shape of the chamfer to a convex shape.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2019/0001753 A1 – of record), in view of Saeki (JP 2007-223493A – of record), or in view of Nakata (US 2013/0248068 A1), as applied to claim 1 above, and further in view of Mukai.
Regarding claim 5, Hayashi and Saeki or Nakata discloses all the limitations of claim 1 as discussed above.
Hayashi is silent to any depth of the tread pattern grooves, sipes or chamfered portions. Thus, one would look to related art for exemplary configurations thereof. 
Mukai teaches a related art pneumatic tire having chamfered sipes, see [0001], [0007]. The sipe 20 and corresponding chamfer portion 21 are configured to have depths H20 and H21; Where H20 ≈ H9 ≈ 4.0 to 7.0 mm, see [0033], [0042] and H21 > H12 ≈ 1.0 to 2.0 mm, see [0036], [0042]. Therefore taking a reasonable chamfered portion 21 depth H21 of 2.5 mm and a reasonable sipe 20 depth H20 of 6 mm; gives x = 6 mm * 0.1 ≈ 0.6, y=2.5 mm and x = 6 mm * 0.3 + 1 ≈ 2.8 mm. Thus, 0.6mm ≤ 2.5 mm ≤ 2.8 mm, which satisfies the formula. One would consider the use of such depths as Mukai discloses the use of a chamfered portion sipe provides improved ride comfort, steering stability and wear resistance, see [0007].
Moreover, it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I). Thus, in accordance with MPEP § 2144.05(I), it would have been prima facie obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to select values of the depths of the sipe and chamfered portion within the overlapping range: since Mukai suggests that such values .
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.
 Applicant’s Argument #1
Applicant argues on Pgs. 3-4 that: Saeki does not teach or reasonably suggest forming the chamfered portion as a single arc.
Examiner’s Response #1
Examiner respectfully disagrees. Saeki discloses that when the shape of the chamfer is a convex arc portion 48 formed of an arc with a large curvature radius, then the inclination angle with respect to the radial direction at the radially outer ends of the inclined surfaces 43 and 47 becomes larger, and the reaction force is larger than when the longitudinal sectional shape of the inclined surfaces 43 and 47 are a straight line. Therefore, the acting direction of “force” J can be made closer to the radial direction, and the performance on ice can be further improved, see [0033]. Thus, one would have good reason to form the convex portion as a single arc as this predictably and reasonably suggest a benefit would be derived from such a configuration. Notably, improved on ice performance of the tread.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 24, 2021